


EXHIBIT 10.17
FORM OF MASTERCARD LTIP
NON-COMPETITION AGREEMENT


W I T N E S S E T H:


WHEREAS, MasterCard Incorporated (the “Company”) has established the MasterCard
Incorporated 2006 Long Term Incentive Plan (“LTIP”), as such plan, from time to
time, may be amended or terminated; and
WHEREAS, I wish to be eligible to participate or continue to participate, as
applicable, in the LTIP; and
WHEREAS, the Company has agreed, contingent on my execution of this agreement,
to exercise its discretion to designate me as eligible to participate or
continue to participate, as applicable, in the LTIP for future awards under the
LTIP made on or after the date of this agreement (“Awards”); and
WHEREAS, based upon the position I currently occupy, I serve as a member of the
Company's Executive Committee; and
WHEREAS, the Executive Committee is the highest level of management of the
Company and is comprised of an exclusive group of leading senior executives of
the Company or an Affiliated Employer (as such term is defined in the LTIP), who
review and set the overall strategic direction of the Company and its Affiliated
Employers and have access to and special knowledge of a broad range of the
Company's and its Affiliated Employer's most confidential and secret proprietary
information relating to all aspects of the Company's and its Affiliated
Employer's current operations and future plans; and
WHEREAS, the services I perform or have performed as a senior executive of the
Company or an Affiliated Employer and as a member of the Executive Committee are
valuable and unique; and
WHEREAS, the Company or an Affiliated Employer seeks to protect its interests in
its confidential and proprietary information and good will in an appropriate,
limited and reasonable manner, as provided herein;
NOW THEREFORE, in consideration of the Company's exercise of its discretion to
designate me as eligible to participate or continue to participate, as
applicable, in the LTIP for future Awards under the LTIP and the other mutual
covenants hereinafter set forth, I agree as follows:

1

--------------------------------------------------------------------------------






1.Non-Competition.


(a)Key Competitors. For a period of twelve (12) months following the termination
of my employment for any reason, I will not directly or indirectly for myself or
any third party, engage, participate or invest in, own or become employed by or
render (whether or not for compensation) any consulting, advisory or other
services to or for the benefit of VISA USA, VISA Inc., Visa Europe, American
Express, Discover, JCB, China Union Pay, PayPal, STAR, NYCE or any other person,
business or entity, the primary activity of which is to serve as a regional pin
network or a general purpose network engaged in authorizing, clearing, settling
and switching of payment transactions, including their respective subsidiaries,
affiliates, and successors, without regard to geographic limitation.


(b)Other Competitors. For a period of twelve (12) months following the
termination of my employment for any reason, I will not directly or indirectly
for myself or any third party, engage, participate or invest in, own or become
employed by or render (whether or not for compensation) any consulting, advisory
or other services to or for the benefit of any business, any sub-division
(including, without limitation, subsidiaries, affiliates, divisions or
departments) of a business or activity, that is directly or indirectly in
competition with any business or activity engaged in by the Company or an
Affiliated Employer or, to my knowledge, is being contemplated by the Company or
an Affiliated Employer, without regard to geographic limitation. For the
purposes of this paragraph 1(b) only, the restrictions on businesses or
activities in which I may engage following the termination of my employment will
be limited to those actual or contemplated businesses or activities in which I
was personally involved at any time during the twenty-four (24) months preceding
the date of the termination of my employment.


(c)Permitted Limited Investments in Public Companies. Notwithstanding the
provisions of paragraphs 1(a) and 1(b) above, it shall not be a violation of
this Agreement for me to have beneficial ownership of less than 1% of the
outstanding amount of any class of securities of any enterprise (but without
otherwise participating in the activities of such enterprise) if such securities
are listed on a national securities exchange or quoted on an inter-dealer
quotation system.


2.Non-Solicitation. During the term of my employment and for a period of
twenty-four (24) months following the termination of my employment for any
reason, I will not, nor will I assist any other person to, directly or
indirectly, (a) solicit, induce, recruit or encourage any other employee, agent,
consultant or representative to leave the service of the Company or an
Affiliated Employer for any reason, or (b) solicit or induce any customer,
supplier or other person with whom the Company or an Affiliated Employer is
engaged in business, or to my knowledge, is planning or proposing to engage in
business, to limit, forego, divert to another, terminate or reduce any
commercial relationship or prospective commercial relationship with the Company
or an Affiliated Employer or cease to accept or issue their products.

2

--------------------------------------------------------------------------------






3.Non-Disclosure of Confidential Information. Both during and after the term of
my employment, I shall not directly or indirectly use or disclose Confidential
Information (as hereafter defined), for so long as it shall remain Confidential
Information, except with the Company's or an Affiliated Employer's written
permission and/or in furtherance of my services for the Company or an Affiliated
Employer, or as may be required in a court of law or otherwise legally required,
with reasonable advance notice to the Company or an Affiliated Employer of any
such required disclosure. I agree to deliver promptly to the Company or an
Affiliated Employer at the termination of my employment, or at any time at the
Company's or an Affiliated Employer's request, all documents and other material
in my possession containing Confidential Information, without retaining any
copies or materials which incorporate or reference such Confidential
Information, in any form.


“Confidential Information” is information generated by or entrusted to me or to
which I gain access during my employment with the Company or an Affiliated
Employer, whether such information is in writing, in electronic form, or
conveyed orally, that is of a confidential, competitively sensitive, proprietary
and/or secret character and is not generally available to the public.
Confidential Information made available to the public as a result of a breach of
my obligations under this agreement shall nevertheless remain Confidential
Information for purposes of this agreement. Confidential Information includes,
but is not limited to: the Company's or an Affiliated Employer's marketing,
operational and strategic plans and objectives; third party vendor and supplier
relationships; client or customer lists, engagements and/or arrangements;
details of customer relationships; models, methodologies, algorithms, software,
or systems; product or service offerings (including without limitation, the data
contained therein); information relating to the Company's or an Affiliated
Employer's business stored electronically or otherwise; the Company's or an
Affiliated Employer's discoveries and/or inventions; software developed by or
for the Company or an Affiliated Employer, or used by the Company or an
Affiliated Employer; and non-public, confidential, proprietary, secret character
and/or competitively sensitive information received by the Company or an
Affiliated Employer in confidence from others. I understand that Confidential
Information shall not include information known by me prior to the commencement
of my association with the Company or an Affiliated Employer, either as an
employee or as a consultant.

3

--------------------------------------------------------------------------------






4.Enforcement to the Maximum Extent Permitted by Law. I acknowledge and agree
that the service I provide to the Company or an Affiliated Employer, as
applicable, is a significant factor in the creation of valuable and unique
assets which provide the Company or an Affiliated Employer, as applicable, with
a competitive advantage. I further acknowledge and agree that the
non-competition and non-solicitation period set forth in this agreement is
intended to limit competition and solicitation by me to the maximum extent
permitted by law. If it shall be finally determined by any court of competent
jurisdiction ruling on this agreement that the scope or duration of any
limitation contained in this agreement is too extensive to be legally
enforceable, then I hereby agree that the provisions hereof shall be construed
to be confined to such scope or duration (not greater than that provided for
herein) as shall be legally enforceable, and I hereby consent to the enforcement
of such limitation as so modified. Any remedies available to the Company or an
Affiliated Employer under this agreement or applicable law shall be cumulative
and shall not be deemed to be exclusive in any way.


5.Irreparable Harm/Injunctive Relief. I acknowledge and agree that any violation
by me of the provisions of this agreement would cause serious and irreparable
damage to the Company or an Affiliated Employer. I further acknowledge and agree
that it might not be possible to measure such damage in money. Accordingly, I
agree that, in the event of a breach or threatened breach by me of the
provisions of this agreement, the Company or an Affiliated Employer shall be
entitled to, in addition to any other rights or remedies, including money
damages, an injunction or restraining order, without the need to post any bond
or other security, prohibiting me from doing or continuing to do any acts
constituting such breach or threatened breach.


6.Loss of Right to Exercise Vested Options. I acknowledge and agree that if I
terminate employment holding vested option Awards, and I violate any provision
of this agreement, in addition to any other remedy available to the Company or
an Affiliated Employer, including that in paragraph 5 above, my right to
exercise those vested option Awards shall terminate immediately upon violation
of this agreement.


7.Retirement Eligible -- Loss of Unvested Awards. I acknowledge and agree that
if I am otherwise eligible for “retirement,” as such term is defined in the
LTIP, and I violate any provision of this agreement or, if following twelve (12)
or twenty-four (24) months, as applicable, after the termination of my
employment, when the prohibitions set forth respectively in paragraphs 1 and 2
above lapse, but during the total cumulative period beginning with the date of
the termination of my employment and ending on the latest date on which an
unvested Award previously granted to me under the LTIP shall vest ( the
“Cumulative Awards Vesting Period”), I engage in conduct which would have
otherwise been prohibited by paragraphs 1 and 2, but for the passage of twelve
(12) months or twenty-four (24) months respectively, from my date of
termination, or prohibited by paragraph 3, in addition to any other remedy
available to the Company or an Affiliated Employer including that in paragraphs
5 and 6 above, I shall no longer continue to vest in any unvested Awards
previously granted to me under the LTIP. I acknowledge and understand that, in
the absence of such violation, the Awards previously made to me would have
continued to vest during the Cumulative Awards Vesting Period as a result of my
retirement eligible status. Notwithstanding the previous sentence, the Company's
or an Affiliated Employer's right to obtain an injunction or restraining order,
as set forth in paragraph 5 above, shall be limited to the period of my
employment by the Company or an Affiliated Employer and the twelve (12) month
period applicable to paragraph 1 above, or twenty-four (24) month period
applicable to paragraph 2 above, following the termination of my employment.

4

--------------------------------------------------------------------------------






8.Return of Exercised Option Awards, Vested Stock Awards, Annual Incentive
Payouts and Set-Off. 


(a)Exercised Option Awards, Vested Stock Awards and Annual Incentive Payouts.  I
acknowledge and agree, that if I violate any provision of this agreement, in
addition to any other remedy available to the Company or an Affiliated Employer,
including that in paragraphs 5, 6 and 7 above, I shall repay to the Company or
an Affiliated Employer the gross amount of:


(i)         any gain realized from a stock option exercised during the two year
period prior to the date of my violation of any provision of this agreement,
valued as of the date exercised;  and
(ii)        the value of the last two stock Awards (other than stock options)
that vested prior to the date of my violation of any provision of this
agreement, valued as of the date of vesting, provided however, (x) in the event
I have not vested in any stock Awards (other than stock options) during the two
year period prior to the date of my violation of any provision of this
agreement, I shall repay to the Company or an Affiliated Employer the gross
amount of the last two annual incentive payouts under the Annual Incentive
Compensation Plan, the Senior Executive Annual Incentive Compensation Plan, the
Sales Incentive Plan, the MasterCard Advisors Incentive Plan or any other
current or future annual incentive bonus plan or program, as may be applicable
(“Annual Incentive Payout”), received prior to the date of my violation of any
provision of this agreement, or (y)  in the event I have vested in only one
stock Award (other than stock options) during the two year period prior to the
date of my violation of any provision of this agreement, I shall repay to the
Company or an Affiliated Employer, the gross amount of such stock Award and the
last Annual Incentive Payout received prior to the date of my violation of any
provision of this agreement.

5

--------------------------------------------------------------------------------






(b)      Set-Off.  I further acknowledge and agree that to the extent permitted
by applicable laws and consistent with Internal Revenue Code section 409A, the
Company or an Affiliated Employer shall be entitled to set-off against any
amount owed by the Company or an Affiliated Employer to me from any source
(excluding base salary payable through the date of termination of my employment)
any and all amounts necessary to satisfy, in whole or in part, my obligations
under this paragraph 8.  To the extent any deferred compensation subject to
Internal Revenue Code section 409A is used as a source for set-off, the set-off
shall occur as and when the deferred compensation otherwise would be paid.  
Notwithstanding any set-off right exercised by the Company or an Affiliated
Employer, I shall remain liable to pay to the Company or an Affiliated Employer
any and all amounts due under this paragraph 8, which remain unsatisfied
following such set-off. 
9.Loss of Other Benefits Under the LTIP. I acknowledge and agree, that if I
violate any provision of this agreement, in addition to any other remedy
available to the Company or an Affiliated Employer, including that in paragraphs
5, 6, 7 and 8 above, I shall lose such other benefits under the LTIP that the
agreement documenting an Award under the LTIP specifies shall be lost on
violation of the agreement.


10.Legitimate Purpose of Remedies. I further acknowledge and agree that the
remedies provided to the Company or an Affiliated Employer in paragraphs 5, 6,
7, 8 and 9 above, are for the legitimate purpose of protecting their critical
interests, ensuring my compliance with my obligations under this agreement, and
not for any punitive purpose.


11.Discretionary Nature of LTIP. I acknowledge and agree that my eligibility to
participate or continue to participate, as applicable, in the LTIP and my
receipt of any Award under the LTIP in the year this agreement is signed or in
any subsequent year, does not guarantee my future participation in the LTIP or
my receipt of any future Awards under the LTIP.


12.Governing Law, Jurisdiction and Venue. I acknowledge and agree that this
agreement shall be construed and enforced in accordance with the laws of the
State of New York without reference to principles of conflict of laws. I further
acknowledge and agree that any legal suit, action or proceeding arising out of
or relating to this agreement shall be instituted in a federal or state court in
the State of New York, and I waive any objection which I may now or hereafter
have to the laying of venue of any such suit, action or proceeding and
irrevocably submit to the jurisdiction of any such court in any suit, action or
proceeding.

6

--------------------------------------------------------------------------------






13.Knowing and Voluntary Agreement. I acknowledge and agree that I have had
every opportunity to obtain such legal, financial and professional advice as I
consider prudent before entering this agreement and that the Company has
encouraged me to obtain such advice. I confirm I have entered this agreement
voluntarily, without coercion, fully understanding the effect and meaning of
this agreement and in full agreement with its terms and conditions.


Accepted and Agreed:




____________________________
Employee Signature




____________________________
Print Name




____________________________
Date Signed



7